United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2863
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Randolph D. Jackson,                      *
                                          *          [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: September 5, 2007
                                  Filed: September 10, 2007
                                   ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Randolph D. Jackson appeals the 188-month prison sentence the district court1
imposed after he pleaded guilty to aiding and abetting the possession of PCP with
intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2.
Jackson’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We disagree. The district court considered Jackson’s advisory Guidelines
imprisonment range (188-235 months as a career offender) along with other relevant
18 U.S.C. § 3553(a) factors, and we find no abuse of discretion in the court’s sentence
determination. See United States v. Booker, 543 U.S. 220, 258-62 (2005) (§ 3553(a)
factors will guide reasonableness review); United States v. Haack, 403 F.3d 997,
1003-04 (8th Cir. 2005) (defining ways in which abuse of discretion may occur).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm,
and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-